Appeal by the defendant from four judgments of the Supreme Court, Queens County (Clabby, J.), all rendered February 16, 1989, convicting him of attempted burglary in the second degree under indictment No. 3447/88, attempted burglary in the second degree under indictment No. 3494/88, burglary in the second degree under indictment No. 3495/88, and burglary in the second degree under indictment No. 3496/88, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no meritorious issues *425which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Kunzeman, Kooper, Sullivan and O’Brien, JJ., concur.